Case 3:12-cv-00535-CHB-CHL Document 331 Filed 10/05/20 Page 1 of 6 PageID #: 4155




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION
   ____________________________________

   POLYLOK, INC. and PETER GAVIN                    :
   AND MICHAEL N. DELGASS, AS                       :
   TRUSTEES OF THE PETER GAVIN                      :       Civil Action No. 3:12-cv-535-S
   SPRAY TRUST,                                     :
                                                    :
                           Plaintiffs,              :
   v.                                               :
                                                    :
                                                    :
   BEAR ONSITE, LLC, PROMOLD &                      :
   TOOL, LLC, MICHAEL JAY                           :
   HORNBACK, and PREMIER                            :
                                                    :
   PROMOLD & TOOL, INC.                             :
                      Defendants.
   ____________________________________


                         POLYLOK’S REPLY IN FURTHER SUPPORT
                      OF MOTION FOR JUDGMENT OF INJUNCTION ON
                      COUNT V OF THE THIRD AMENDED COMPLAINT

          Hornback’s Objection [R. 330] only underscores the importance of entering judgment

   now on Polylok’s remedy for Hornback’s breach of contract. During the September 21, 2020

   pretrial conference, Hornback represented that he would file for bankruptcy before the start of

   trial, which would, according to Hornback’s counsel, cause this entire action to be stayed. See

   Memorandum of Pretrial Conference and Order Amending Pretrial Order [R. 329]. By now

   urging the Court to delay resolution of Polylok’s legal remedy for his already-determined

   liability for breach of contract until after a trial, Hornback is transparently trying to prevent

   Polylok from receiving any remedy at all. As discussed further below, there is no viable basis

   for Hornback’s Objection, let alone any further delay, and the Court should grant Polylok’s

   Motion [R. 323].
Case 3:12-cv-00535-CHB-CHL Document 331 Filed 10/05/20 Page 2 of 6 PageID #: 4156




          To begin with, Hornback asks the Court to apply the wrong legal standard.1

   Notwithstanding Hornback’s unsupported claim to the contrary, specific performance is a

   viable remedy even if the alternative remedy of damages is available. [See R. 330 at 2] The

   issue is not whether damages are available, but rather, whether damages are adequate. [See

   R. 323 at 2] Given that Wisconsin courts have recognized the inherent challenge of definitely

   ascertaining the amount of damages flowing from the breach of a noncompete,2 there can be no

   dispute that specific performance is necessary to award Polylok the benefit of its bargain with

   Hornback, avoid the risk of an inadequate damages award to Polylok, and prevent Hornback

   from receiving an improper windfall by getting paid under the APA while also unfairly

   profiting during the original noncompete period. See Restatement (Second) of Contracts § 357

   (1981) (“An order of specific performance is intended to produce as nearly as is practicable the

   same effect that the performance due under a contract would have produced. It usually,

   therefore, orders a party to render the performance that he promised.”).

          In support of his claim that damages are available to Polylok, Hornback argues, without

   any authority whatsoever, that Polylok’s disclosure of its expert witness somehow precludes

   Polylok from electing the remedy of specific performance. [See R. 330 at 2] Hornback is

   1
          In a footnote, Hornback suggests “that Polylok is improperly disguising a request for an
          injunction as a form of specific performance.” [See R. 330 at 2 n.1] In support of this
          statement, Hornback cites to Michigan Corrections Organization v. Michigan Dept. of
          Corrections, 774 F.3d 895, 899 (6th Cir. 2014), a completely inapposite case involving claims
          for overtime pay under the Fair Labor Standards Act and Michigan state law. Simply put,
          Wisconsin law – not Sixth Circuit jurisprudence, federal statutes, or Michigan statutory or
          common law – governs Polylok’s claim under the APA [R. #247 at 18]. In any event, Polylok
          has made no attempt to hide that it has requested the remedy of specific performance in the
          form of an injunction. The title of Polylok’s Motion [R. 323] alone makes that clear.
   2
          E.g., Selmer Co. v. Rinn, 789 N.W.2d 621, 631-32 (Wis. Ct. App. 2010) (explaining that
          “damages for breach of a noncompete . . . cannot be definitely ascertained or determined” and
          “[t]he party who has been determined to have breached such a contract should not be permitted
          to profit from that difficulty of proof”).

                                                    2
Case 3:12-cv-00535-CHB-CHL Document 331 Filed 10/05/20 Page 3 of 6 PageID #: 4157




   wrong. Wisconsin courts recognize that plaintiffs may assert claims for specific performance

   and actual damages. See, e.g., Yee v. Giuffre, 499 N.W.2d 926, 928 (Wis. App. 1993)

   (explaining that claims for specific performance and actual damages are alternative theories of

   recovery that are not inconsistent). As indicated in Polylok’s opening Motion, the Court should

   order specific performance given that it is the most precise and equitable remedy available to

   Polylok on Count V, and moreover, that entry of such an order would promote judicial

   efficiency by substantially narrowing the issues for trial. That Polylok reserves its right to

   pursue money damages as an alternative remedy in the event that the Court denies this Motion

   has nothing to do with whether specific performance is appropriate.

           With regard to Hornback’s second and third points, [See R. 330 at 2, 3] Hornback is

   unable to identify a single disputed fact or issue requiring evidentiary proof implicated by

   Polylok’s requested relief. There are none. It is overwhelmingly clear that there is no reason

   for delaying resolution of the Motion, even if Hornback would prefer to run out the clock as he

   prepares to declare bankruptcy. Judgment of liability on Count V has entered. As part of that

   ruling, the Court already determined that the noncompete is enforceable and that Hornback

   breached its terms by failing to stay out the filter industry for five years. Accordingly, this

   Motion requests enforcement of nothing more than what Hornback originally promised, but

   failed, to do. There are no genuine issues of material fact to be tried on Count V. All that

   remains is for the Court to decide whether specific performance is appropriate. For all the

   reasons discussed above and in Polylok’s opening papers, that determination is a legal one, not

   requiring a trial of disputed facts.

           As an additional basis for arguing that the Court needs a trial before it can decide

   whether to order specific performance, Hornback claims that the APA’s noncompete period has

                                                    3
Case 3:12-cv-00535-CHB-CHL Document 331 Filed 10/05/20 Page 4 of 6 PageID #: 4158




   expired. [See R. 330 at 3] Hornback seems to confuse a request to enforce a noncompete

   during the term of a contract with the remedy of specific performance.3 For this argument,

   Hornback relies on Hodges v. Schlinkert Sports Associates, Inc., 89 F.3d 310, 311 (6th

   Cir.1996). As with Michigan Corrections Organization, discussed supra at note 1, Hodges is a

   Sixth Circuit case involving inapplicable state law – this time Alabama law. 89 F.3d at 311.

   Again, Wisconsin, not Alabama, law is controlling on Count V. In Hodges, the plaintiff sought

   a declaratory judgment that the parties’ noncompete was unenforceable. Id. In response, the

   defendants filed a counterclaim alleging that the plaintiff had breached the parties’ contract and

   requesting a preliminary injunction to enforce the noncompete during the pendency of the

   litigation. Id. Even if Hodges was controlling, which it is not, it is completely off-point.

   Unlike here, where Polylok requests specific performance in the form of an injunction as its

   remedy for a claim on which judgment of liability already has entered, the defendants in

   Hodges sought to enforce a noncompete through a preliminary injunction before the court had

   even determined whether the parties’ contract was enforceable. Indeed, the Hodges court itself

   observed that, to the extent defendants later prevailed on the merits of their claim for breach of

   contract – something Polylok already has done here – they could be entitled “to an injunction

   that could be effective after the time specified in the Contract.” Hodges, 89 F.3d at 312

   (emphasis added).

   3
          To the extent the APA language cited by Hornback has any bearing on Polylok’s requested
          remedy, that language further demonstrates that specific performance in the form of an
          injunction is appropriate. See Beidel v. Sideline Software, Inc., 842 N.W.2d 240, 249 (Wis.
          2013) (“We have stated that when a contract specifies remedies available for breach of contract,
          the intention of the parties generally governs.”). In the APA, Hornback explicitly agreed that,
          “[i]n the event of a breach of the terms of the covenant, [Hornback agrees] that [Polylok] . . .
          shall be entitled as a matter of right, to an injunction . . . .” APA, § 13. Contrary to Hornback’s
          suggestion otherwise, the parties did not limit this injunctive remedy to the duration of the
          covenant not to compete breached by Hornback.


                                                      4
Case 3:12-cv-00535-CHB-CHL Document 331 Filed 10/05/20 Page 5 of 6 PageID #: 4159




          For the foregoing reasons, and those stated in Polylok’s opening Motion [R. 323],

   Polylok respectfully requests that the Court grant its Motion and enter judgment against

   Defendant Michael Jay Hornback on Count V of the Third Amended Complaint in the form of

   the proposed order of injunction submitted with Polylok’s opening Motion [R. 323-1].




                                                       Respectfully submitted,


                                                       /s/ Kevin M. Smith
                                                       Kevin M. Smith
                                                       WIGGIN AND DANA LLP
                                                       One Century Tower
                                                       265 Church Street
                                                       New Haven, CT 06510
                                                       Phone: (203) 498-4400
                                                       Fax: (203) 782-2889
                                                                  and
                                                       Terence J. Brunau
                                                       Murtha Cullina LLP
                                                       One Century Tower
                                                       265 Church Street, 9th Floor
                                                       New Haven, CT 06510
                                                       Phone: (203) 772-7700
                                                       Fax: (203) 772-7723
                                                                   and
                                                       W. Scott Croft
                                                       Dentons Bingham Greenbaum LLP
                                                       101 S. Fifth Street
                                                       350 National City Tower
                                                       Louisville, Kentucky 40202
                                                       Phone: (502) 589-4200
                                                       Fax: (502) 587-3695

                                                       COUNSEL FOR PLAINTIFFS




                                                  5
Case 3:12-cv-00535-CHB-CHL Document 331 Filed 10/05/20 Page 6 of 6 PageID #: 4160




                                   CERTIFICATE OF SERVICE

           I hereby certify that, on October 5, 2020, a copy of the foregoing was filed
   electronically and served by mail on anyone unable to accept electronic filing. Notice of this
   filing will be sent by email to all parties by operation of the Court’s electronic filing system or
   by mail to anyone unable to accept electronic as indicated on the Notice of Electronic filing.
   Parties may access this filing through the Court’s CM/ECF System.



                                                   /s/ Terence J. Brunau___________
                                                  Terence J. Brunau
                                                  COUNSEL FOR PLAINTIFFS
